                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                PO-19-05224-GF-JTJ

              Plaintiff,                   VIOLATION:
                                           7353062
       vs.                                 Location Code: M13

  MICHAEL D. CRANE,                        ORDER

              Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $35 fine and $30 processing fee for violation 7353062 (for a total of $65), and for

good cause shown,

      IT IS ORDERED that the $65 fine ($35 fine and $30 processing fee) paid by

the defendant is accepted as a full adjudication of violation 7353062. IT IS

FURTHER ORDERED that the initial appearance scheduled for December 5,

2019, is VACATED.

      DATED this 3rd day of December, 2019.
